Case 1:18-cv-00526-ABJ Document 25 Filed 04/30/19 Page 1 of 1

AFFIDAVIT OF PROCESS SERVER

In The United States District Court for the District of Columbia

Teshome Workagegnehu Attorney: Larry G. Ward
Plaintiff(s), LG Ward & Associates
VS. 217 Emerald Hill

For Washington MD 20744

UOT

#2464512

Washington Metropolitan Transit Authority, et al.
Defendant(s).

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number: 1:18-cv-00526-AB]

Legal documents received by Same Day Process Service, Inc. on 04/11/2019 at 4:04 PM to be served upon Martin
Van Buren at 7503 Healy Place , Upper Marlboro, MD 20772

I, Camille Turner, swear and affirm that on April 18, 2019 at 9:20 AM, I did the following:

Personally Served Martin Van Buren the person listed as the intended recipient of the legal document with this

Summons in a Civil Action; Complaint and Jury Demand; Exhibit A at 7503 Healy Place , Upper Marlboro, MD
20772.

Description of Person Accepting Service:
Sex: Male Age: 63 Height: 5ft9in-6ft0in Weight: 161-200 Ibs Skin Color; Black Hair Color: Black

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

‘
i
[ Yor

Camille Turner
Process Server

 

Same Day Process Service, Inc.

   

 

 

1413 K St., NW, 7th Floor
Washington DC 20005
District of Columbia: SS
(202)-398-4200 Subscribed g 4
Internal Job ID:240451 Pay, this Ze C 24
wo Le My Wy
a, a ae ne SN
e ot i He ™ KAWacH, Notary Public, D.C.
A z* 2 av o es My commission expires February 29, 2024
& “f .& ~~ N ae
St % =e me = ot
oak Se Seah
yo ae
“lta, OR

May Wo
